Citation Nr: 0001455	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for service 
connection for the cause of the veteran's death, and if so, 
is the claim well grounded.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran retired from active military service in April 
1971 with more than 26 years of active military duty.  

This matter comes before the Board of Veterans' Appeals from 
a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which did not reopen a claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  In March 1997, the Board denied service connection for 
the cause of the veteran's death because there was no 
evidence indicating that the cause of the veteran's death was 
related to a service-connected disability or was due to an 
in-service incurrence.

2.  Evidence of treatment for a neoplasm of the lung has been 
received since the March 1997 decision, and must be 
considered in order to fairly decide the merits of the claim.

3. It has not been objectively shown that the cause of the 
veteran's death is causally related to his service connected 
disabilities or to service in any way.  



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is reopened.  38 U.S.C. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded or capable 
of substantiation. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Additionally, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1999).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

As indicated above, the appellant contends that the veteran's 
death was proximately due to his active service.  The Board 
decision of March 1997 found that the appellant's claim was 
not well grounded, after considering the veteran's death 
certificate, a 1974 rating decision, the veteran's service 
medical records, and a July 1993 discharge summary.  The 
evidence that has been submitted since that time consists of 
a letter, dated May 1997, from Dr. Betancourt, and treatment 
records from Dr. Robles dated from 1991 to 1992.  

The translation of the May 1997 letter  reads:  "The 
[veteran], 76 years of age, suffers from a chronic pulmonary 
obstruction, was operated on for a peptic stomach ulcer, 
neoplasm of the right lung and gall bladder disease.  This 
patient is in medical treatment."

Summaries of treatment records from August 1991 to December 
1992 was compiled by Dr. Robles, and reflect that the veteran 
was assessed with COPD, Irritable Bowel Syndrome, and 
Bronchitis.  

We first determine that the above evidence is new, in that it 
has not previously been associated with the veteran's claims 
folder, and also presents new information.  However, we must 
point out that the treatment records from August 1991 to 
December 1992 are not probative to the issue of whether 
service connection for the veteran's cause of death is 
warranted.  We note in this regard that the veteran was 
service-connected for arthritis, residuals of a duodenal 
ulcer disability, diabetes mellitus, and a right eye 
disorder, and that the cause of his death was recorded as 
cardiac arrhythmia due to cancer of the lung. 

The May 1997 letter, on the other hand, states that the 
veteran was treated for a neoplasm of the lung.  Because we 
determine that this evidence is relevant and probative to the 
issue of the cause of the veteran's death, this medical 
evidence is both new and material to his claim, and must be 
considered in order to fairly evaluate it.  Therefore, we 
conclude that the appellant's claim for service connection 
for the cause of the veteran's death is reopened.  

We note that if new and material evidence has been presented, 
it must be determined, immediately upon reopening and based 
upon all the evidence and presuming its credibility, whether 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  If the claim is well grounded, the claim will be 
evaluated on the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See Winters v. 
West; 12 Vet. App. 203 (1999); Elkins v. West; 12 Vet. 
App. 209 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

Normally, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has said that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die. However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and in-service 
incurrences or events, his or her claim for direct service 
connection for the veteran's death fails as not well 
grounded.  Id.

We must point out that the appellant has not met her burden 
of production, as outlined by the Court above, for a well 
grounded claim.  That is, although the new evidence 
references a neoplasm of the lung and this evidence was not 
previously of record, there is still no medical evidence 
showing a relationship between the veteran's cause of death 
and service or his service-connected conditions.  

We must point out that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  However, we must 
point out that no such evidence has been presented in this 
case.  Although the veteran was service-connected for a 
number of conditions, the new evidence does not show that 
there was any relationship or effect whatsoever between these 
conditions and the veteran's death.  Moreover, it is neither 
contended nor shown that the veteran had Vietnam service so 
as warrant consideration under 38 C.F.R. § 3.309(e).  Thus, 
as no evidence showing a relationship between the veteran's 
service, his service-connected disorders and his death has 
been presented, the appellant's claim must fail, as it is not 
well grounded.  



ORDER

Service connection for cause of the veteran's death is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  The original was written in Spanish.

